OPINION OF THE COURT
PER CURIAM:
The issue in this case, a civil action on a promissory note, is whether the trial court abused its discretion in refusing to grant a twenty-four hour continuance.
In asking for the continuance the appellant stated that he was discharging his attorney because of dissatisfaction with the attorney’s requested fee and his manner of handling the case. The request for a continuance came after a jury had been selected and witnesses had appeared to testify in a case already four years old. Moreover, the trial judge was persuaded and stated that the request for a continuance was “not in good faith”. We find no abuse of discretion.
The judgment will be affirmed.